DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (WO 84/03204) in view of Daniel et al. (MU Guide, 2005).

In regard to claims 1 and 24, Anthony et al. teach a method for producing a poultry litter-based fertilizer having an enhanced crude protein (e.g. nitrogen level) [Abstract], enhanced ratio of nitrogen to phosphorous, and increased sulfur level [Page 16, lines 27-29] comprising:
a) supplying poultry litter to a rotating rotary drum [Page 9, line 22 – Page 10, line 8];
b) adding acid to the rotating rotary drum [Page 10, lines 14-20] and the acid in the rotating rotary drum reacts with the poultry litter to form heat [Page 12, lines 11-12] and an acidified mixture [Page 10, line 22];
c) adding water and ammonia to the rotating rotary drum [Page 5, lines 11-15], and the ammonia in the rotating rotary drum reacts with the acidified mixture [Page 6, lines 8-9] to produce heat [Page 7, lines 24-25] and an ammoniated mixture inherently containing an ammonium salt;
d) drying and cooling the ammoniated mixture by evaporation of water to form a dried, cooled product in a free-flowing semi-solid or solid form [Page 8, lines 13-24]; 
f) adjusting a pH in step b) to destroy pathogens, weed seeds, drugs, hormones, and/or antibiotics present in the poultry litter [Page 6, lines 20-27]; and
g) final drying and cooling of the dried, cooled product [Page 8, lines 13-24] to form the poultry litter-based fertilizer [Page16, line 28] having an enhanced crude protein (e.g. nitrogen level) [Abstract].



While the Anthony reference does not explicitly teach a nitrogen level greater than 6% nitrogen by weight (or greater than 8% in claim 24), Anthony describes, in Example 1, a chicken liter which contains 20% crude protein, enhanced to 32% crude protein [Pages 17-19]. Crude protein is generally calculated as mineral nitrogen x 6.25. In this case, Anthony’s enhanced product is considered to exhibit a nitrogen content of about 5.12%. While, this does not overlap with the claimed range (e.g. greater than 6% or 8% nitrogen), Daniel et al. describes the varying nutrient values of different poultry samples [Table 1]. Daniel demonstrates the variability of crude protein in the poultry litter starting material, ranging from 15 – 41.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nutritional value of poultry litter varies greatly across time and among sources [Page 2, Column 2]. One of ordinary skill in the art would have been motivated to perform Anthony’s poultry litter treatment to any variety of poultry litter, which can exhibit higher crude protein, thus higher levels of nitrogen such as within the claimed range.



	In regard to claim 4, Anthony discloses an optional step h) collecting a waste stream (e.g. already processed litter) wherein the waste stream is added back to the process in a recycle step [Page 12, lines 14-15]. Even though this is a nonpreferred embodiment, it does not constitute a teaching away from the broad disclosure of the reference [MPEP 2123].

In regard to claim 5, Anthony discloses reaction steps whereby heat is generated in-situ [Page 12, lines 11-12; Page 7, lines 24-25] and does not generate heat by burning fossil fuels.

In regard to claims 6-7, Anthony discloses a preferred acid: sulfuric acid [Page 8, line 25] and at least partially carbonizes the poultry litter and/or converts lignocellulose to forms of carbon more readily available to soil organisms and/or plants [Page 6, lines 25-31].

In regard to claim 12, Anthony discloses litter initially containing 22% moisture and acidified with 93.2% sulfuric acid [Example 1] and therefore the acidified material in step b) comprises less than 40 wt% water.

In regard to claim 13, Anthony discloses heat generated in steps b) and c) raises a temperature of the ammoniated mixture in step c) to greater than 90°C (e.g. higher than 190°F) [Page 7, lines 5-11].



In regard to claim 15, Anthony’s poultry litter-based fertilizer comprises less than 12 wt% water [Page 18, line 32].

In regard to claims 16-17, Anthony teaches adding an acid to the rotating rotary drum in an amount to provide the acidified material with a pH of less than 2.5 which overlaps with the claimed range [Page 6, lines 18-26]. The ammonia is added to the rotating rotary drum in an amount to provide the ammoniated material with a pH in the range 4.5 to 5 [Page 7, lines 11-15].

In regard to claim 18, the Anthony reference teaches a rotating rotary drum (24) comprises a first chamber (36) and a second chamber (24) and wherein step b) is conducted in the first chamber 
    PNG
    media_image1.png
    537
    705
    media_image1.png
    Greyscale
[Page 9, line 22 – Page 10, line 8] and the step c) is conducted in the second chamber [Page 10, lines 14-20]. The reference describes a dryer (44) for conducting step d). The method is performed continuously [Example 1]. The reference does not explicitly disclose a third chamber in communication in the rotary drum. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dryer of the Anthony reference within the rotary vessel to utilize the heat of reaction to perform evaporative heating to the product.



In regard to claims 20-23, Anthony discloses spraying acid in finely atomized form from stationary nozzles in the rotary drum [Page 5, lines 24-26] and spraying ammonia (e.g. hydrated ammonia) in the rotary drum [Page 10, lines 23-25]. Both chambers undergo tumbling [Page 10, line 19]. The mixture is raised and then dropped to the drying chamber (44) [Claim 4]. Air is constantly flowing through the rotary drum (46).

In regard to claim 25, Anthony discloses poultry litter as a waste material composed primarily of bedding material and poultry excreta [Page 1, lines 17-20]. While the reference does not explicitly disclose the weight percentage amount of bedding material, one of ordinary skill in the art would recognize poultry litter is typically comprised of 30% bedding material and 70% excreta.

Claims 8-11 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (WO 84/03204) in view of Daniel et al. (MU Guide, 2005) and further in view of Burnham et al. (US Patent No. 9,856,178 B2).

In regard to claims 8-9, Anthony does not teach a step of adding a secondary nutrient and/or micronutrient.
The Burnham reference is directed to manufacturing fertilizers via acidification and ammoniation steps similar to those taught by Anthony [Abstract]. The fertilizer produced by Burnham is preferably supplemented with one or more plant nutrients added during one or more steps of processing. The one or more plant nutrients include urea, ammonium nitrate, ammonium sulfate, 

In regard to claim 10, the Anthony reference does not disclose a closed system.

Burnham’s treated mixture undergoes recycle steps. In a preferred embodiment, the entire reaction process is controlled by a closed loop computer system [Column 27, lines 24-35].  The process is easily contained and closed under negative pressure sand no steps are performed in open areas [Column 16, lines 4-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the Anthony method in a closed system without expelling any waste streams to minimize the need for dust and odor control apparatus [Column 16, lines 4-7]. One of ordinary skill in the art would have been motivated to do so in order to perform the process without the need for stopping the continuous flow of biosolids into and out of the vessel.
In regard to claims 11 and 27, the Anthony reference discloses an enhanced ratio of nitrogen to phosphorous, and increased sulfur level [Page 16, lines 27-29] but does not explicitly disclose the claimed nutrient levels. Burnham described a useful range of nutrient concentrations for plant 

In regard to claim 28, Anthony disclose pelletizing the composition in a pellet mill (e.g. granule) but does not disclose the size or crush strength. 

Burnham describes the commercial range for normal sized fertilizer between 2 mm and 3 mm with a crush strength greater than 5 pounds (e.g. 22 Newtons) [Column 29, line 46 – Column 30, line 15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition with properties within accepted industry standards as described by Burnham.

Indication of Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art references do not teach or render obvious all the cumulative limitations of claim 26 with particular attention to a method for producing a poultry litter-based fertilizer wherein the poultry .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         January 18, 2022